Case 1:17-cv-01668-ARR-CLP Document 85 Filed 09/03/21 Page 1 of 2 PageID #: 409



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

  MIGUEL LOPEZ, individually and on behalf of others
  similarly situated,                                                 2017-cv-1668 (ARR)

                    Plaintiff                                         Opinion & Order

                           — against —                                Not for electronic or print
                                                                      publication
  ANGELITO GUZMAN, ANGELITO AUTO REPAIR,

                    Defendant.


 ROSS, United States District Judge:

         This Court has received the Report and Recommendation on the instant case dated August

 11, 2021, from the Honorable Cheryl L. Pollak, United States Chief Magistrate Judge. No objections

 have been filed. The Court reviews “de novo any part of the magistrate judge’s disposition that has

 been properly objected to.” Fed. R. Civ. P. 72(b); see also Brissett v. Manhattan & Bronx Surface Transit

 Operating Auth., No. 09-CV-874 (CBA)(LB), 2011 WL 1930682, at *1 (E.D.N.Y. May 19, 2011), aff’d,

 472 F. App’x 73 (2d Cir. 2012) (summary order). Where no timely objections have been filed, “the

 district court need only satisfy itself that there is no clear error on the face of the record.” Finley v.

 Trans Union, Experian, Equifax, No. 17-CV-0371 (LDH)(LB), 2017 WL 4838764, at *1 (E.D.N.Y. Oct.

 24, 2017) (quoting Estate of Ellington ex rel. Ellington v. Harbrew Imports Ltd., 812 F. Supp. 2d 186, 189

 (E.D.N.Y. 2011)). Having reviewed the record, I find no clear error. I therefore adopt the Report and

 Recommendation, in its entirety, as the opinion of the Court pursuant to 28 U.S.C. § 636(b)(1).

         Therefore, the default should be re-entered and plaintiff’s motion for default judgment is

 granted in the amount of $99,475, which includes backpay of $44,737.50, liquidated damages of

 $44,737.50, and statutory damages of $10,000. Plaintiff’s counsel may file a supplemental request for
Case 1:17-cv-01668-ARR-CLP Document 85 Filed 09/03/21 Page 2 of 2 PageID #: 410



 attorney’s fees—as recommended in the Report and Recommendation—within thirty (30) days of this

 order. The Clerk of Court is directed to enter judgment accordingly.


 SO ORDERED.



                                                       _______/s/________________
                                                       Allyne R. Ross
                                                       United States District Judge

 Dated:         September 3, 2021
                Brooklyn, New York




                                                  2
